Citation Nr: 1144876	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-20 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for tuberculosis. 

2.  Entitlement to service connection for residuals of a L1 fracture of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and July 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2009.  A transcript of this hearing is of record.

In September 2009 the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The issue of entitlement to service connection for residuals of a L1 fracture of the lumbar spine are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have active tuberculosis; a positive tuberculosis skin test is a laboratory finding and not a chronic disability within the meaning of the law.





CONCLUSION OF LAW

Active tuberculosis was not incurred or aggravated during active duty service and a positive skin test for tuberculosis is not a disability within the meaning of the law.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for tuberculosis as he tested positive for the disease in 1959 prior to active duty service and has undergone recent treatment.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as active tuberculosis, are presumed to have been incurred in service if such manifested to a compensable degree within three years of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

After review of the medical evidence of record, the Board finds that the Veteran does not have active tuberculosis or any disability associated with a positive skin test for the disease.  Service treatment records are negative for complaints or treatment pertaining to tuberculosis and an April 3, 1964 tine test for tuberculosis was negative.  The post-service record is also negative for any diagnoses or findings of tuberculosis.  Private treatment records indicate that the Veteran underwent a course of preventative medication beginning in May 2003 in response to a past positive skin test for tuberculosis in 1959, but neither the objective medical evidence nor the Veteran have identified any symptoms or disabling effects associated with the past positive test.  

In response to his claim for service connection, the Veteran was provided a VA examination in March 2010.  After examining the Veteran and reviewing the claims file, the examiner concluded that the Veteran had a latent tuberculosis infection based on a positive skin test in 1959, but there was no evidence of active tuberculosis.  The examiner noted that a positive skin test only indicated the Veteran's prior exposure to the bacteria that causes tuberculosis, but did not establish the presence of active tuberculosis. The examiner further noted that there was zero likelihood that the Veteran had ever experienced any disability related to tuberculosis as he had never had an active form of the disease.  This medical opinion was provided after a complete review of the Veteran's medical records and was accompanied by a full and well-reasoned rationale.  It is therefore entitled to substantial probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has also considered the Veteran's statements.  The history he has provided is to the effect that while he has not experienced any active symptoms of tuberculosis, he tested positive both prior to and during active duty service.  He contends that service connection is warranted for tuberculosis based on these laboratory findings.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the Veteran has not identified any specific symptoms or disabling effects associated with his past positive tuberculosis test, nor has he stated that a physician has diagnosed the condition.  Although he underwent a medication regime for nine months in 2003 and 2004, the March 2010 VA examiner characterized the treatment as merely preventative against active tuberculosis.  

Furthermore, while the Veteran contends that he tested positive for tuberculosis during service, his service immunization record indicates that such a test was negative in April 1964.  In any event, a positive skin test is merely a laboratory finding and not a chronic disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  Therefore, indications that the Veteran was at some point exposed to tuberculosis, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  Sanchez-Benitez, 13 Vet. App. at 285. 

In sum, there is no evidence of active tuberculosis at any time before, during, or after active duty service.  The Veteran has not identified any symptoms or disability associated with a past positive skin test for tuberculosis and service connection is not warranted for this isolated laboratory finding.  The evidence is therefore against a finding of any current disability due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.





Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a June 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the June 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records, and records from the Social Security Administration (SSA).  

The Veteran was also provided a proper VA examination and medical opinion in March 2010.  In an August 2011 informal hearing presentation, the Veteran's representative contends that a new medical opinion is necessary to determine whether the finding of recurring tonsillitis in active service could be indicative of tubercular tonsillitis.  In support of this contention, the representative submitted an April 2010 medical article describing a case of tubercular tonsillitis.  After review of the medical article and the representative's arguments, the Board finds that an additional VA medical opinion is not required.  Although the Veteran's February 1966 separation examination noted a history of recurrent tonsillitis, the examination report also noted that the Veteran's tonsils were removed, he responded well to treatment, and had experienced no trouble since.  The April 2010 medical article submitted by the representative documents one isolated case of tubercular tonsillitis and describes such incidents as "extremely rare."  In addition, the article notes that tuberculosis can be a causal factor for tonsillitis but only in cases that do not respond to antibiotics with evidence of inflamed tonsils.  The separation examination specifically stated that the Veteran's tonsillitis responded to treatment and the January 1966 treatment for tonsillitis does not indicate inflamed tonsils.  Thus, the Board finds that the April 2010 article addressing tubercular tonsillitis is not very probative to the claim currently before the Board, does not demonstrate that the Veteran has current signs or symptoms of tuberculosis, and does not trigger VA's duty to assist the Veteran by obtaining an additional VA medical opinion.  

In an October 2010 statement, the Veteran made a motion for an additional videoconference hearing before the Board.  VA regulations state that "a" hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700.  The Veteran was already provided a videoconference hearing in April 2009.  The motion for an additional hearing is therefore denied.  

The Board also finds that VA has complied with the September 2009 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remand, records from the Social Security Administration (SSA) were associated with the claims file and the Veteran was provided an adequate VA examination and medical opinion.  The claim was then readjudicated in a September 2010 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  
ORDER

Entitlement to service connection for tuberculosis is denied.  


REMAND

The Board's September 2009 remand ordered that the Veteran should be issued a statement of the case (SOC) addressing the claim for entitlement to service connection for residuals of a L1 fracture of the lumbar spine.  The record does not indicate that the SOC has been issued and the Board must again remand the claim to ensure compliance with its remand orders.  See Stegall v. West, 11 Vet. App 268 (1998) (Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran and his representative on the issue of entitlement to service connection for residuals of a L1 fracture of the lumbar spine.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.  

2.  If the Veteran perfects an appeal with respect to this matter, ensure that any indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


